Citation Nr: 1454910	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  10-44 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than December 16, 2002 for the award of an increased 70 percent evaluation for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an effective date earlier than December 16, 2002 for the award of a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1970 and from July 1973 to July 1977.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

On November 12, 2013, the Veteran and his representative were mailed copies of a statement of the case (SOC) addressing the claim for entitlement to an earlier effective date for the award of a 70 percent rating for PTSD.  A little more than a month later, in December 2013, the Veteran's representative submitted a correspondence in lieu of a VA Form 9 perfecting the appeal for an earlier effective date.  The December 2013 correspondence noted that neither the Veteran nor his representative had actually received a copy of the November 12, 2013 SOC, but were still submitting a substantive appeal to perfect the claim.  However, in a March 2013 letter, the representative clearly stated that the SOC was received by the Veteran on January 21, 2014.  Additionally, VA provided the representative with a copy of the Veteran's entire claims file in August 2014, including the November 2013 SOC.  Therefore, the record establishes that both the Veteran and his representative were provided copies of the November 2013 SOC and the appeal was properly perfected.  The Board will therefore proceed with its adjudication of the claim.


FINDINGS OF FACT

1.  Entitlement to an increased 70 percent evaluation for PTSD was assigned in a July 2008 rating decision effective December 16, 2002, the date the RO determined a formal claim for an increased rating was received.  
	
2.  The report of a VA examination conducted at the Orlando VA Medical Center (VAMC) on November 14, 2000 is an informal claim for an increased rating for PTSD. 

3.  It is factually ascertainable that the Veteran's service-connected PTSD increased in severity on January 14, 2000, the date he was involved in an airplane crash.

4.  Entitlement to TDIU was granted in a July 2008 rating decision effective December 16, 2002, the date the RO determined the Veteran met the schedular criteria for the benefit.  

5.  The Veteran met the schedular criteria for TDIU beginning January 14, 2000 and the preponderance of the evidence shows that he was unable to secure and follow substantially gainful employment from that date.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of January 14, 2000, but not earlier, for the award of a 70 percent rating for PTSD have been met.  38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. § 3.400 (2014).

2.  The criteria for an effective date of January 14, 2000, but not earlier, for TDIU have been met.  38 U.S.C.A. §§ 1155, 5110; 38 C.F.R. §§§ 3.340, 3.341, 3.400, 4.16.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date for an Increased Rating for PTSD

Service connection for PTSD was granted in an August 1986 rating decision with an initial 50 percent evaluation assigned effective August 22, 1985.  The July 2008 rating decision on appeal awarded an increased 70 percent evaluation for PTSD, effective from December 16, 2002, the date the RO determined that the Veteran's claim for an increased rating was received.  The Veteran contends that an earlier effective date is warranted as the record contains an informal claim for an increased rating for PTSD filed before the December 16, 2002 claim.    
In the case of a claim for an increased rating, if an increase in disability occurred within one year prior to the date of claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o); VAOPGCPREC 12-98 (1998).  In making this determination the Board must consider all of the evidence, including that received prior to previous final decisions.   Hazan v. Gober, 10 Vet. App. 511 (1997).  

A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any communication from or action by a Veteran indicating intent to apply for a benefit under laws administered by VA may be considered an informal claim.  38 C.F.R. § 3.155.  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

In its July 2008 rating decision assigning a 70 percent evaluation for PTSD, the RO found that the Veteran's claim for an increased rating was received on December 16, 2002.  After review of the record, the Board finds that an informal claim was actually received by VA on November 14, 2000.  On that date, the Veteran sought treatment at the Orlando VAMC for PTSD.  He reported receiving previous treatment in the 1980s, but stopped counseling when he relocated to South America to work as a civilian for the US State Department.  In January 2000, the Veteran was involved in an airplane crash where he sustained serious injuries including multiple rib and spinal fractures and a punctured lung.  Five people died, and the Veteran reported during the November 14, 2000 VA mental health evaluation that the plane crash aggravated his PTSD symptoms.  He started treatment with a private psychologist in March 2000 to treat his symptoms and was also seeking VA counseling.  

In certain circumstances, a report of VA examination can serve as an informal claim for benefits.  See 38 C.F.R. § 3.157.  The report must relate to examination or treatment of a disability for which service-connection has previously been established.  Id.  The Veteran was service-connected for PTSD in an August 1986 rating decision and the November 2000 VAMC record includes his statement that the January 2000 airplane crash aggravated his PTSD symptoms.  Although the VAMC record was not part of the claims file until after the Veteran's formal claim for an increased rating was received in December 2002, all VA records are deemed constructively of record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are constructively part of the file, even if not physically, and therefore must be obtained and considered if potentially relevant).  The Board therefore finds that the report of the November 14, 2000 VAMC psychiatric examination constitutes an informal claim for an increased rating for service-connected PTSD.  

The Board must now determine when it is factually ascertainable that the Veteran's PTSD underwent an increase in severity and met the criteria for a 70 percent evaluation.  Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's PTSD is evaluated under Diagnostic Code 9411, in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the general rating formula, a 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine actives; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

After review of the evidence, the Board finds that it is factually ascertainable that the Veteran's PTSD increased in severity on January 14, 2000, the date he was involved in an airplane crash.  While the crash is not itself associated with active duty service, the record does not contain any medical evidence separating out the degree of impairment that may be associated with the Veteran's in-service psychiatric trauma versus that due to the post-service airplane crash.  The Board will therefore consider all the Veteran's PTSD symptomatology when considering when his disability most nearly approximated the criteria associated with a 70 percent rating.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so).

The Veteran sought private psychiatric treatment in March 2000, two months after the airplane crash, due to a reported worsening of his PTSD symptoms.  He also returned to VA mental health treatment in November 2000 after a more than 10 year absence.  His VA and private health care providers (and an April 2003 VA examiner) all found that the airplane crash exacerbated the Veteran' PTSD symptoms.  The Veteran presented in November 2000 at the VAMC with complaints of irritability, difficulties with crowds, hypervigilance, an exaggerated startle response, concentration problems, insomnia, avoidance of people and talking about Vietnam, feelings of a foreshortened future, intrusive thoughts, and nightmares.  VA treatment records dating from November 2000 to September 2002 document consistent findings of an irritable mood and constricted affect and the assignment of Global Assessment of Functioning (GAF) scores ranging from 38 to 51, consistent with impairment characterized as major to moderate.  See Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2014)).  The Veteran also reported that he was unable to work since the airplane crash due to a combination of physical and mental disabilities.  Although he did not endorse symptoms such as suicidal ideation or near-continuous panic, it is clear that the service-connected PTSD was productive of deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood from January 14, 2000, the date of the airplane crash.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  The disability therefore increased in severity and met the criteria for a 70 percent evaluation from January 14, 2000.  

The Board has determined that the Veteran's informal claim for an increased rating was received on November 14, 2000.  It is also factually ascertainable that his service-connected PTSD increased in severity on January 14, 2000.  As the increase in disability occurred within one year prior to the date of claim, the increase is effective as of the date the increase was "factually ascertainable."  38 U.S.C.A. § 5110(b)(2); Harper, supra; 38 C.F.R. § 3.400(o); VAOPGCPREC 12-98 (1998).  Thus, the appropriate effective date for the award of an increased 70 percent rating for the Veteran's PTSD is January 14, 2000.   


Earlier Effective Date for TDIU

Entitlement to TDIU was granted in the July 2008 rating decision on appeal effective December 16, 2002, the date the Veteran first met the schedular criteria for the benefit.  The Veteran contends that an earlier effective date is warranted as he has been unemployable due to his service-connected disabilities since his involvement in an airplane crash on January 14, 2000.  

TDIU may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow substantially gainful occupation as a result of service- connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  If these percentage requirements are not met, but the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability, the case will be referred to the Director of the VA Compensation and Pension Service (Director) for extra-schedular consideration.  38 C.F.R. § 4.16(b).

The grant of TDIU is an award of increased disability compensation for purposes of assigning an effective date.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The Court of Appeals for Veterans Claims (Court) and VA General Counsel have interpreted the laws and regulations pertaining to the effective date for an increase as follows (and as discussed above):  If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper, supra; 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).

The Veteran's formal claim for TDIU was received on December 16, 2002, when he submitted statements and evidence to the RO requesting entitlement to individual unemployability.  After review of the record, the Board finds that an earlier informal claim for TDIU was filed on November 29, 2000, when the Veteran reported to his VAMC psychologist that he was trying to identify what, if any, work he would be capable of performing.  The Veteran had sought VA psychiatric treatment earlier in November 2000 following the January 2000 airplane crash that resulted in major physical injuries and aggravated his service-connected PTSD symptoms.   The November 29, 2000 report of VAMC examination constitutes an informal claim for TDIU under 38 C.F.R. § 3.157 and was constructively of record prior to December 2002.  Bell, supra.

It is also factually ascertainable that the Veteran was unable to secure or follow a substantially gainful occupation as a result of service- connected disability from January 14, 2000, the date of the airplane crash.  Private and VA treatment records document the worsening of the Veteran's service-connected lumbar spine disability and PTSD as a result of the crash; he was diagnosed with multiple spinal fractures and an exacerbation of his PTSD symptomatology following the incident.  The Veteran has not engaged in any substantial employment since the airplane crash and was awarded disability benefits from the Social Security Administration (SSA).  He also meets the schedular criteria for an award of TDIU from January 14, 2000 as he has two or more service-connected disabilities with one rated at least 40 percent disabling and a combined rating of at least 70 percent disabling.  38 C.F.R. § 4.16(a).  

Although the Veteran also incurred several nonservice-connected injuries in the plane crash, the evidence establishes that his PTSD and low back condition are of sufficient severity to render him unemployable from January 14, 2000.  In an undated correspondence received in December 2002, the Veteran's private psychologist found that the Veteran's PTSD precluded gainful employment due to impairment resulting from Vietnam and air crash traumas.  Private and VA treatment records document spinal fractures in January 2000 requiring several months of physical therapy and rehabilitation.  The Veteran consistently complained of back pain since that time and initially returned to VA treatment in June 2000 with complaints of low back pain.  The Board finds that the medical evidence combined with the Veteran's credible and competent lay reports establish that his service-connected disabilities were of sufficient severity to preclude gainful employment from January 14, 2000.

The Board has also considered whether there is any basis for an award of TDIU prior to January 14, 2000.  Before this date, the Veteran did not meet the schedular criteria for an award of TDIU; however, the benefit may still be granted under 38 C.F.R. § 4.16(b) based on extra-schedular consideration if the Veteran was unable to secure and follow and substantially gainful occupation by reason of service-connected disability.  In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), the Court, citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 (1995), held that the Board cannot award TDIU under 38 C.F.R. § 4.16(b) in the first instance as the claim must first be submitted to the Director of the Compensation and Pension Service (Director) for extraschedular consideration.  

Prior to January 14, 2000, the Veteran was employed with the US State Department in South America performing various roles in support of the US government's drug interdiction activities.  Although he claimed his service-connected disabilities had some negative impact on his employment prior to January 14, 2000, he was clearly able to maintain full-time employment.  As the Veteran did not meet the schedular criteria for a grant of TDIU under 38 C.F.R. § 4.16(a) prior to January 14, 2000 and there is no evidence of unemployability during that period, referral of the claim for extraschedular consideration under 38 C.F.R. § 4.16(b) is not warranted. 

The Board has determined that the Veteran's informal claim for entitlement to TDIU was received on November 29, 2000 and it is factually ascertainable that he was unable to maintain substantially gainful employment from January 14, 2000.  Thus, the appropriate effective date for the award of TDIU in this case is January 14, 2000, as it is within one year prior to the date the Veteran's informal claim for TDIU was received.  38 U.S.C.A. § 5110(b)(2); Harper, supra; 38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).


ORDER

Entitlement to an earlier effective date of January 14, 2000 for the award of an increased 70 percent evaluation for PTSD is granted.

Entitlement to an earlier effective date of January 14, 2000 for the award of TDIU is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


